DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 28, 2021, and any subsequent filings.
Claims 1-15 stand rejected.  Claims 4 and 15 have been canceled.  Claims 1-3 and 5-14 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Claims 1 and 11 have been amended and the objections withdrawn.

Claim Rejections - 35 USC § 112
Written Description Requirement Rejections of Claims 1-15
Claims 1 and 14 have been amended and the rejections under 35 U.S.C. § 112(a)1 are withdrawn. 
As to Applicant's arguments that the amended claim language is supported in the cited and quoted portions of the specification (Remarks, Pg6/Pr4-Pg7/Pr1), the quoted language does not appear at the cites given in the specification but does appear to be supported elsewhere in the specification with the exception of the outlet valve recited in Claim 1. The water outlet valve constitutes new matter as nowhere is a water outlet valve recited or shown in the specification as filed.
Indefinite Rejections of Claims 1-15
Claims 1 and 14 have been amended and the rejections under 35 U.S.C. § 112(a)2 are withdrawn. The amended language of the claims, however, contains material that renders the claims indefinite as detailed below.
Claim Rejections - 35 USC §§ 102, 103
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Applicant has chosen to argue regarding amended Claims 1 and 14 (Remarks, Pg8/Pr2-Pg12/Pr1).  These arguments are not persuasive for the reasons detailed in the rejections and responses below.  As to Applicant's argument regarding Claim 4 (Remarks, Pg10/Pr2) is moot given Claim 4 has been canceled.
As to Applicant's argument regarding the data processing electronics of Daellenbach not disclosing the claimed evaluation and control unit (Remarks, Pg10/Pr4-Pg11/Pr1), the newly amended claim limitations reciting the evaluation and control unit are indefinite such that the processing electronics of Daellenbach discloses the limitation.
As to Applicant's argument that Daellenbach is designed solely to separate particles based upon size (Remarks, Pg11/Pr2), Applicant offers no evidence to support the argument yet argument cannot supplant evidence (MPEP 2145(I)).  Further, a separation mechanism other than particle is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which Applicant relies (i.e., separation chamber 5 above collection chamber 15 (Remarks, Pg11/P43)) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the evaluation and control unit that evaluates and controls in Claim 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1 recites a water outlet valve yet nothing in the specification as filed describes or shows a valve on the water outlet 4 as seen in Figures 1 and 2.  Further, Claim 1 recites the evaluation and control unit opens this water outlet valve to empty the collection chamber yet the specification as filed recites the collection chamber outlet valve 8 as seen in Figures 1 and 2 is used to empty the collection chamber (Spec., Pg15/Pr2, Pg16/Pr2).
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 each recite an evaluation and control unit that evaluates and controls yet the written description contains no algorithm for carrying out these functions.  "In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function."  MEPP 2181(II)(B).  "A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."  Thus, the claims are indefinite and any electronic processing device will read on the limitation.
Claims 1 and 14 each recite the limitation "a measuring signal" yet the specification as filed provides at least two definitions of "measuring signal" including "measuring signal provided by the receiver" (Pg3/Pr3) and "measuring signal measured at the receiver" (Pg4/Pr41) rendering the claim indefinite as to the meaning of the measuring signal and what is actually measured.  For purposes of examination, the limitation will be interpreted as a sensor system that can measure solid particles.
Claim 3 recites a transmitter yet does not indicate whether this is the same transmitter or a different transmitter as that recited in Claim 1 from which the claim depends.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the outlet valve recited in the last line of the claim and the structural components recited in the rest of the claim.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daellenbach, et al., U.S. Patent No. 4,010,369 (hereinafter "Daellenbach").
Applicant's claims are directed towards a device.
Regarding Claims 1, 3, 4, 6-9, and 11, Daellenbach discloses an apparatus for monitoring separation of particles from a water stream (note intended use of device with lime particles and water stream does not impart structural elements to any limitations in the claim, see MPEP 2111.02), comprising a water inlet, via which water that contains particles is fed (Figs. 1, 3, item 24, C2/L3-6,13-16,22-24, C3/L10-16), a separator (Figs. 1, 3), a separation chamber, within which the particles are separated from the water by centrifugal forces by the separator (Figs. 1, 3, item 5, C2/L22-25, C3/L14-16), a water outlet controlled by an outlet valve, via which the water from which the particles have been separated is discharged (Figs. 1, 3, items 10, 25, C2/L24-34, C3/L16-21, C6/L39-42 (note water flow rate including outlet controlled by valve 10)), a collection chamber provided for receiving the particles separated from the water by the separator (Figs. 1, 3, 4, item 15, C2/L28-32,35-37, C3/L49-52, C4/L8-12,47-49, C6/L24-25), and a sensor system provided at the collection chamber by which the sensor system monitors a separation process of the particles from the water stream by the separator (Figs. 1, 3, item 3, C2/L35-38,53-56, C3/L46-49), the separator has an evaluation and control unit that causes a transmitter to emit a signal whereby the evaluation and control unit is coupled to a receiver so that a measuring signal is transmitted to the evaluation and control unit and the evaluation and control unit evaluates the measuring signal and, based on the measuring signal, it is determined whether and to what extent a precipitation of particles is caused by the water treatment unit and the evaluation and control unit can cause the outlet valve to open and thus empty the collection chamber (Figs. 1, 3, item 35, C2/L48-56, C3/L38-45, C5/L21-25, C6/L10-15; see also claim interpretation and 112(b) analysis).
Additional Disclosures Included:  Claim 3: wherein the sensor system has an arrangement comprising a transmitter and the receiver, the transmitter supplies a signal emitted by the transmitter through the collection chamber to the receiver (Figs. 1, 3, 4, items 1, 3, C2/L35-48, C3/L47-52; see also 112(b) analysis).  Claim 6: wherein the collection chamber has an outlet valve, which can be moved to an open position on a basis of the measuring signal provided by the sensor system in order to empty the collection chamber (C4/L8-12; see also 112(b) analysis regarding "measuring signal").  Claim 7: wherein the water inlet direction is radial to a vertical normal axis and wherein the separation chamber has a round cross-section to create a rotational movement of the water about a vertical normal axis (Figs. 1, 3, 4, item 5, C3/L24-26, C4/L45-47).  Claim 8: wherein the water inlet is arranged at the separation chamber in such a way that water is introduced into the separation chamber in a tangential direction (C4/L41-42).  Claim 9: wherein the separation chamber tapers downwards (Figs. 1, 3, 4, item 5, C3/L24-26, C4/L45-47).  Claim 11: wherein the collection chamber is separated from the separation chamber by a separating device (Figs. 1, 3, 4 (note restriction between separation and collection chambers interpreted as separating device)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach, et al., U.S. Patent No. 4,010,369 (hereinafter "Daellenbach") in view of Culver, U.S. Publication No. 2017/0016288 (hereinafter "Culver").
Applicant's claims are directed towards a device.
Regarding Claim 2, 5, and 10, Daellenbach discloses the apparatus according to Claim 1 except wherein the sensor system is a sensor system measuring light or sound.
Culver also relates to using a hydrocyclone for separating solid particles from a liquid and discloses a sensor system measuring light or sound (Pr45,46,66).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sensor system disclosed by Daellenbach for that disclosed by Culver because, according to Daellenbach, the sensor system relied upon radioactive material emitting gamma rays having a half-life of 458 years (Fig. 1, C2/L39-45, C3/L49-52, C6/L7-10) while the sensor system disclose by Culver does not use radioactive materials (Pr45,46).
Additional Disclosures Included:  Claim 5: wherein the sensor system is coupled to the evaluation and control unit via which a filling level of the particles in the collection chamber can be measured (Culver, Fig. 1, item 4500, Pr45 (note use of control unit to measure filling); see also 112(b) analysis regarding "evaluation and control unit").  Claim 10: wherein the collection chamber is arranged below the separation chamber (Culver, Fig. 1, item 4070, Pr56 (note under the broadest reasonable interpretation the collection and separation chambers may be detached portions of same device (see also MPEP 2144.04 (noting "that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice" (cite and quotes omitted)).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach, et al., U.S. Patent No. 4,010,369 (hereinafter "Daellenbach") in view of Nieminen, U.S. Patent No. 5,165,236 (hereinafter "Nieminen").
Applicant's claims are directed towards a device.
Regarding Claim 12 and 13, Daellenbach discloses the apparatus according to Claim 11 except wherein by the separating device an edge-side gap is formed between a wall of the separation chamber and the separating device, via which lime particles can be conveyed out of the separation chamber into the collection chamber.
Nieminen also relates to the measurement and removal of particles from a fluid stream and discloses wherein by the separating device an edge-side gap is formed between a wall of the separation chamber and the separating device, via which particles can be conveyed out of the separation chamber into the collection chamber (Fig. 3 (note gap between separating device 56 and wall 54 of separation chamber 27', C3/L52-57)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the separating device disclosed by Daellenbach with the at disclosed by Nieminen because, according to Nieminen, this arrangement avoids problems with conventional particle measuring systems (C1/L37-41).
Additional Disclosures Included:  Claim 13: wherein the sensor system for monitoring the separation process of the particles is provided below the separating device (Nieminen, Fig. 3, items 27', 64, C4/L18-21)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daellenbach, et al., U.S. Patent No. 4,010,369 (hereinafter "Daellenbach") in view of Greene, U.S. Publication No. 2014/0262279 (hereinafter "Greene").
Applicant's claim is directed towards a method.
Daellenbach discloses a method for monitoring function of a water treatment unit (Abstract, C6/L16-31), comprising the steps of feeding water treated by the water treatment unit and containing particles into a separation chamber of a separator, wherein the water containing particles is first set into a rotational movement (Figs. 1, 3, items 5, 24, C2/L3-6,13-16,22-24, C3/L10-16,24-26, C4/L45-47); separating the particles from the water by centrifugal forces acting on the particles (Figs. 1, 3, item 5, C2/L22-25, C3/L14-16); feeding the particles into a collection chamber of the separator (Figs. 1, 3, 4, item 15, C2/L28-32,35-37, C3/L49-52, C4/L8-12,47-49, C6/L24-25); and monitoring separation of the particles in the collection chamber by a sensor system (Figs. 1, 3, item 3, C2/L35-38,53-56, C3/L46-49) wherein the separator has an evaluation and control unit that causes a transmitter to emit a signal whereby the evaluation and control unit is coupled to a receiver so that a measuring signal is transmitted to the evaluation and control unit and the evaluation and control unit evaluates the measuring signal and, based on the measuring signal, it is determined whether and to what extent a precipitation of particles is caused by the water treatment unit and the evaluation and control unit can cause the outlet valve to open and thus empty the collection chamber (Figs. 1, 3, item 35, C2/L48-56, C3/L38-45, C5/L21-25, C6/L10-15; see also claim interpretation and 112(b) analysis)
Daellenbach does not disclose lime particles.
Greene also relates to a method of using a hydrocyclone for separating solid particles from a fluid using a hydrocyclone and disclose lime particles (Pr81,82).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the particles disclosed by Daellenbach with the lime particles disclosed by Greene because, according to Daellenbach, the detection system provides highly accurate results (Table 1, C8/L22-24) which allows confirmation of the higher purity water desired by Greene (Pr82).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Applicant indicates the claims have been rejected under 35 U.S.C. § 112(a), first paragraph (Remarks, Page 6/Paragraph 4 (hereinafter "Pg/Pr"), under  the AIA , 35 U.S.C. § 112(a) does not contain a first paragraph.
        2 Although Applicant indicates the claims have been rejected under 35 U.S.C. § 112(b), second paragraph (Remarks, Pg6/Pr4), under  the AIA , 35 U.S.C. § 112(b) does not contain a second paragraph.